Name: 2006/289/EC: Commission Decision of 12 April 2006 amending Decision 1999/659/EC fixing an indicative allocation by Member State of the allocations under the European Agricultural Guidance and Guarantee Fund Ã¢  Guarantee section for rural development measures for the period 2000 to 2006 (notified under document number C(2006) 1542) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: economic geography; NA;  regions and regional policy
 Date Published: 2006-04-19

 19.4.2006 EN Official Journal of the European Union L 106/18 COMMISSION DECISION of 12 April 2006 amending Decision 1999/659/EC fixing an indicative allocation by Member State of the allocations under the European Agricultural Guidance and Guarantee Fund  Guarantee section for rural development measures for the period 2000 to 2006 (notified under document number C(2006) 1542) (Only the Danish, Dutch, English, Finnish, French, German, Greek, Italian, Portuguese, Spanish and Swedish texts are authentic) (Text with EEA relevance) (2006/289/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1257/1999 of 17 May 1999 on support for rural development from the European Agricultural Guidance and Guarantee Fund (EAGGF) (1), and in particular Article 46(2) thereof, Whereas: (1) By Decision 1999/659/EC (2), the Commission determined the initial allocations to the Member States for rural development measures part-financed by the EAGGF Guarantee Section for the period 2000 to 2006. (2) The third paragraph of Article 1 of Decision 1999/659/EC limits the maximum amount eligible under EAGGF for the period 16 October to 31 December 2006. Following the transitional measures included in Article 39(1) of Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (3) that provision is no longer applicable. (3) In accordance with Article 46(3) of Regulation (EC) No 1257/1999, initial allocations shall be adjusted on the basis of actual expenditure and revised expenditure forecasts submitted by the Member States taking into account programmes objectives. (4) In accordance with Article 57(2) of Commission Regulation (EC) No 817/2004 of 29 April 2004 laying down detailed rules for the application of the Council Regulation (EC) No 1257/1999 on support for rural development from the European Agricultural Guidance and Guarantee Fund (EAGGF) (4), the Commission shall adapt the initial allocations per Member State fixed by Decision 1999/659/EC within two months of the adoption of the budget for the financial year concerned. (5) The adaptation of the initial allocations has to take into account the financial execution realised by Member States in the years 2000-2005 and the revised forecasts for the year 2006, submitted before 1 October 2005. Following the provisions of Article 55(1)(b) of Commission Regulation (EC) No 817/2004, the expenditure forecasts for 2006 indicate that an amount of the budget appropriations for 2006 will be left unspent. In accordance with Article 46(3) of Regulation (EC) No 1257/1999, the Commission shall reallocate the unused funds among the Member States which foresee to fully use their financial envelopes for the programming period 2000-2006, following the distribution key of the initial allocations included in Decision 1999/659/EC. (6) Council Regulation (EC) No 1782/2003 of 29 September 2003 establishing common rules for direct support schemes under the common agricultural policy and establishing certain support schemes for farmers and amending Regulations (EEC) No 2019/93, (EC) No 1452/2001, (EC) No 1453/2001, (EC) No 1454/2001, (EC) No 1868/94, (EC) No 1251/1999, (EC) No 1254/1999, (EC) No 1673/2000, (EEC) No 2358/71 and (EC) No 2529/2001 (5) provides that the amounts resulting from the modulation shall be available as additional Community support for measures under rural development programming financed under the EAGGF Guarantee Section to Regulation (EC) No 1257/1999. (7) By Commission Decision C(2005) 5314 of 19 December 2005 (6), amounts resulting from the modulation pursuant to Article 10(1) of Regulation (EC) No 1782/2003 have been allocated to the Member States. Those allocations need to be added to the allocations to the Member States for the budgetary year 2006 as fixed by Decision 1999/659/EC. (8) Decision 1999/659/EC should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 1999/659/EC is hereby amended as follows: (a) The third paragraph of Article 1 is deleted. (b) The Annex is replaced by the text set out in the Annex to this Decision. Article 2 This Decision is addressed to the Kingdom of Belgium, the Kingdom of Denmark, the Federal Republic of Germany, the Hellenic Republic, the Kingdom of Spain, the French Republic, Ireland, the Italian Republic, the Grand Duchy of Luxembourg, the Kingdom of Netherlands, the Republic of Austria, the Portuguese Republic, the Republic of Finland, the Kingdom of Sweden and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 12 April 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 80. Regulation as last amended by Regulation (EC) No 2223/2004 (OJ L 379, 24.12.2004, p. 1). (2) OJ L 259, 6.10.1999, p. 27. Decision as last amended by Decision 2005/361/EC (OJ L 118, 5.5.2005, p. 35). (3) OJ L 209, 11.8.2005, p. 1. (4) OJ L 153, 30.4.2004, p. 31. Regulation as amended by Regulation (EC) No 1360/2005 (OJ L 214, 19.8.2005, p. 55). (5) OJ L 270, 21.10.2003, p. 1. Regulation as last amended by Commission Regulation (EC) No 2183/2005 (OJ L 347, 30.12.2005, p. 56). (6) Decision corrected by Decision C(2006) 311. ANNEX Support for Rural Development EAGGF Guarantee (2000-2006) 2000 2001 2002 2003 2004 2005 (1) 2006 Total period (revised allocation without modulation) Total envelope Berlin Total period (revised including modulation) Realised expenditure Initial allocation Forecast (2) Revised allocation (without modulation) Revised allocation (including modulation) (3) Belgium 25,9 31,7 47,9 46,2 49,1 56,1 54,3 67,8 67,8 75,9 324,7 379,0 332,8 Denmark 34,2 35,4 49,7 45,9 44,3 46,2 63,9 57,7 57,7 74,4 313,4 348,8 330,1 Germany 683,0 708,1 730,6 799,1 799,9 803,8 781,3 784,1 835,4 940,6 5 359,9 5 308,6 5 465,1 Greece 146,8 75,5 160,3 136,4 125,6 157,3 178,1 191,5 201,1 228,5 1 003,0 993,4 1 030,4 Spain 395,3 539,8 448,5 500,1 512,0 533,9 542,6 551,4 585,2 692,2 3 514,8 3 481,0 3 621,8 France 474,1 609,5 678,5 832,3 839,2 879,5 1 105,3 1 048,5 1 048,5 1 197,0 5 361,6 5 763,4 5 510,1 Ireland 344,4 326,6 333,0 341,0 350,0 357,5 337,3 336,4 359,8 378,4 2 412,3 2 388,9 2 430,9 Italy 755,6 658,7 649,9 652,5 635,1 679,8 474,0 480,7 524,3 592,6 4 555,9 4 512,3 4 624,2 Luxembourg 6,7 9,6 12,8 16,8 16,2 16,0 13,9 12,9 13,9 14,5 92,0 91,0 92,6 Netherlands 59,8 54,8 48,9 69,4 67,6 63,5 48,5 53,0 57,1 71,1 421,1 417,0 435,1 Austria 459,0 453,2 440,4 458,1 468,7 479,1 450,0 449,6 480,5 500,1 3 239,0 3 208,1 3 258,6 Portugal 132,1 197,8 167,7 153,1 193,9 178,9 254,1 229,2 229,2 252,1 1 252,7 1 516,8 1 275,6 Finland 332,5 326,7 320,1 337,0 329,7 336,9 219,9 216,4 237,9 247,8 2 220,8 2 199,3 2 230,7 Sweden 175,6 150,8 163,1 165,8 163,8 170,7 140,2 140,1 150,9 164,2 1 140,7 1 129,9 1 154,0 United Kingdom 151,2 180,5 162,3 148,7 156,0 155,6 188,6 202,8 213,9 288,8 1 168,2 1 168,0 1 243,1 not allocated 167,8 sum 4 176,2 4 358,7 4 413,7 4 702,4 4 751,1 4 914,8 5 019,8 4 822,1 5 063,2 5 718,2 32 380,1 32 905,5 33 035,1 43,4 carry-over 5 063,2 (1) Expenditure data 2005 before financial clearance of accounts (2) Maximum eligible amount following application of article 55(1) b of Regulation No 817/2004 (3) allocation including redistribution of 197,7 million euro (available surplus after redistribution up to 100 % of the Berlin ceiling) + 43,4 million euro from carry-over + 655 million euro from modulation following Article 10(1) of Regulation No 1782/2003